 



WELL CARE HMO, INC., D/B/A STAYWELL   Medicaid HMO Contract HEALTH PLAN OF
FLORIDA    

AHCA CONTRACT NO. FA522
AMENDMENT NO. 5

     THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION, hereinafter referred to as the “Agency” and WELL CARE HMO,
INC., d/b/a STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
“Vendor”, is hereby amended as follows:



1.   Standard Contract, Section II.A, Contract Amount, the first sentence is
hereby amended to now read:       To pay for contracted services according to
the conditions of Attachment I in an amount not to exceed $652,967,833.00 (an
increase of $7,130,175.00), subject to the availability of funds.   2.  
Attachment I, section 90.0, Payment and Authorized Enrollment Levels, Table 2 is
hereby amended to now read as follows:

Table 2.

Area wide Age-banded Capitation Rates for All Plan Operational Counties where
plan services do not include Community Mental Health and Mental Health Targeted
Case Management.

Area 03 General Rates Plan — 015016901 (HERNANDO)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    350.92       78.21       49.06       54.22       112.21       138.15      
210.55       294.57       294.57  
SSI/No Medicare
    3231.65       390.26       202.93       212.35       212.35       607.41    
  607.41       586.66       586.66  
SSI /Part B
    302.31       302.31       302.31       302.31       302.31       302.31    
  302.31       302.31       302.31  
SSI/Part A & B
    288.40       288.40       288.40       288.40       288.40       288.40    
  288.40       288.40       201.67  

Area 05 General Rates Plan — 015016903 (PASCO) 015016904 (PINELLAS)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    345.76       77.31       48.55       53.69       110.74       136.76      
208.19       291-55       291.55  
SSI/No Medicare
    3265.62       394.06       204.41       214.18       214.18       612.49    
  612.49       591.04       591.04  
SSI/Part B
    266.55       266.55       266.55       266.55       266.55       266.55    
  266.55       266.55       266.55  
SSI/Part A & B
    309.27       309.27       309.27       309.27       309.27       309.27    
  309.27       309.27       216.32  

Area 07 General Rates Plan — 015016913 (BREVARD)

                                                                              <1
year     1-5     6-13     14-20 Hale     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/ FC/SOBRA
    337.19       75.53       47.77       52.81       108.40       134.29      
204.16       286.57       286.57  
SSI/No Medicare
    3217.89       389.79       203.90       213.35       213.35       610.58    
  610.58       589.11       589.11  
SSI/Part B
    265.77       265.77       265.77       265.77       265.77       265.77    
  265.77       265.77       265.77  
SSI/Part A & B
    283.96       283.96       283.96       283.96       283.96       283.96    
  283.96       283.96       198.62  

Area 08 General Rates Plan — 015016911(LEE) 015016914 (SARASOTA)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    296.66       66.37       41.76       46.19       95.19       117.62      
179.02       250.96       250.96  
SSI/No Medicare
    3079.30       371.80       192.49       201.68       201.68       577.71    
  577.71       557.45       557.45  
SSI/Part B
    243.56       243.56       243.56       243.56       243.56       243.56    
  243.56       243.56       243.56  
SSI/Part A & B
    285.08       285.08       285.08       285.08       285.08       285.08    
  285.08       285.08       199.47  

Area 09 General Rates Plan — 015016910 (PALM BEACH)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    316.78       70.74       44.52       49.17       101.48       125.24      
190.60       266.97       266.97  
SSI/No Medicare
    3344.05       405.22       211.12       231.15       221.15       633.22    
  633.22       610.93       610.93  
SSI/Part B
    267.20       267.20       267.20       267.20       267.20       267.20    
  267.20       267.20       267.20  
SSI/Part A & B
    320.32       320.32       320.32       320.32       320.32       320.32    
  320.32       320.32       224.19  

Area 10 General Rates Plan — 015016900 (BROWARD)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    328.74       73.77       46.68       51.61       105.94       131.31      
199.49       280.33       280.33  
SSI/No Medicare
    4151.82       503.54       263.75       275.32       275.32       788.23    
  788.23       761.08       761.08  
SSI/Part B
    287.04       287.04       287.04       287.04       287.04       287.04    
  287.04       287.04       287.04  
SSI/Part A & B
    351.55       351.55       351.55       351.55       351.55       351.55    
  351.55       351.55       245.95  

AHCA Contract No. FA522, Amendment No. 5, Page 1 of 3

 



--------------------------------------------------------------------------------



 



WELL CARE HMO, INC., D/B/A STAYWELL
HEALTH PLAN OF FLORIDA   Medicaid HMO Contract

Area 11 General Rates plus Transportation Plan — 015016909(DADE)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    409.89       91.51       57.28       63.45       131.27       161.21      
245.94       343.29       343.29  
SSI/No Medicare
    4561.77       556.46       288.69       302.80       302.80       869.67    
  869.67       836.38       336.38  
SSI/Part B
    453.72       453.72       453.72       453.72       453.72       453.72    
  453.72       453.72       453.72  
SSI/Part A & B
    429.61       429.61       429.61       429.61       429.61       429.61    
  429.61       429.61       297.22  



3.   Attachment I, section 90.0, Payment and Authorized Enrollment Levels, Table
3 is hereby amended to now read as follows:

Table 3.

Area Wide Age-banded Capitation Rates for All Plan Operational Counties where
plan services include Community Mental Health and Mental Health Targeted Case
Management

Area 06 General Rates plus Mental Health Plan- 015016902(HILLSBOROUGH)
015016905(POLK) 015016912(MANATEE)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    330.07       75.91       61.92       67.67       122.23       135.83      
204.29       282.98       282.98  
SSI /No Medicare
    3017.05       371.69       265.72       243.82       243.82       647.81    
  647.81       587.26       587.26  
SSI /Part B
    242.29       242.29       242.29       242.29       242.29       242.29    
  242.29       242.29       242.29  
SSI/Part A & B
    288.09       288.09       288.09       288.09       288.09       288.09    
  288.09       288.09       202.64  

Area 07 General Rates plus Mental Health Plan- 015016906(ORANGE)
01501690(OSCEOLA) 015016908 (SEMINOLE)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
female     55-64     65+  
TANF/FC/SOBRA
    337.20       76.92       58.07       59.10       114.69       136.45      
206.32       287.87       287.87  
SSI/No Medicare
    3217.90       406.84       260.45       239.73       239.73       628.24    
  628.24       594.96       594.96  
SSI/Part B
    266.03       266.03       266.03       266.03       266.03       266.03    
  266.03       266.03       266.03  
SSI/Part A & B
    293.59       293.59       293.59       293.59       293.59       293.59    
  293.59       293.59       208.25  



4.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels, Table
3, the second paragraph is hereby amended to now read:       Notwithstanding the
payment amounts which may be computed with the above rate table, the sum of
total capitation payments under this contract shall not exceed the total
contract amount of $652,967,833.00 (an increase of $7,130,175.00), expressed on
page seven of this contract.   5.   This amendment shall begin on April 1, 2005,
or the date on which the amendment has been signed by both parties, whichever is
later.

          All provisions in the Contract and any attachments thereto in conflict
with this amendment shall be and are hereby changed to conform with this
amendment.

          All provisions not in conflict with this amendment are still in effect
and are to be performed at the level specified in the Contract.

          This amendment and all its attachments are hereby made a part of the
Contract.

          This amendment cannot be executed unless all previous amendments to
this Contract have been fully executed.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA522, Amendment No. 5, Page 2 of 3

 



--------------------------------------------------------------------------------



 



WELL CARE HMO, INC., D/B/A STAYWELL
HEALTH PLAN OF FLORIDA   Medicaid HMO Contract

          IN WITNESS WHEREOF, the parties hereto have caused this 3 page
amendment (including all attachments) to be executed by their officials
thereunto duly authorized.

                              WELLCARE HMO, INC., D/B/A STAYWELL       STATE OF
FLORIDA, AGENCY FOR HEALTH PLAN OF FLORIDA       HEALTH CARE ADMINISTRATION
 
                            SIGNED       SIGNED
BY:
  /s/ Imtiaz (MT) Sattaur       BY:   [ILLEGIBLE]            

                           

  Imtiaz (MT) Sattaur                        

  President, Florida                          
NAME:
  Todd S. Farha       NAME:   Alan Levine              
TITLE:
  President & CEO       TITLE:   Secretary              
DATE:
  4/1/05       DATE:   4/1/05            

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

AHCA Contract No. FA522, Amendment No. 5, Page 3 of 3

 